Appeal by the defendant, as limited by his motion, from a resentence of the Supreme Court, Queens County (Chin Brandt, J.), imposed January 14, 2011, on the ground that the resentence was excessive.
Ordered that the resentence is affirmed.
The defendant’s purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 265 [2011]; People v Hernandez, 96 AD3d 783 [2012]) and, thus, does not preclude *961review of his excessive sentence claim. However, the resentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, P.J., Mastro, Dillon, Lott and Miller, JJ., concur.